DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3 and 4 are objected to because of the following informalities: 
In claims 3 and 4, the phrase “the second end portion and the center portion each form an at least partially circular arc around the target vessel” should be corrected to --the second end portion and the center portion each configured to form an at least partially circular arc around the target vessel-- .
In claim 4, the phrase “the center portion forms an at least partially circular arc around the target vessel with one open end” should be corrected to --the center portion configured to form an at least partially circular arc around the target vessel with one open end--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112b
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 16-24, 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “are arrays including a plurality of inter-electrodes” and its unclear what an “inter-electrode” is. The spec only discusses “inter-electrodes” in [0039] and [0074] (the latter of which is a duplicate of original claim 16 now part of claim 1 with nothing more descriptive). Based on [0039] the “inter-electrode” is merely used in reference between electrodes in an array, for example from [0039] “the inter-electrode distance within electrode arrays”. Thus it is unclear what an “inter-electrode” actually is because it is not the actual electrode based on the specification. Assuming Applicants are meaning to claim an electrode array including a plurality of actual electrodes, Examiner would recommend removing the “inter-“ as an “electrode” based on the spec is just an “electrode”. For purposes of examination Examiner is interpreting the element as a plurality of electrodes within in an array of electrodes. The claims depending from claim 1 share this issue and are therefore also rejected.
In claim 3, it is unclear if the second occurrence of “at least partially circular arc” is the same as the first occurrence of the same term.
In claim 4, it is unclear if the second occurrence of “an at least partially circular arc” is the same as the first occurrence of the same term.
Claims 18-19 recite dependence from claim 10 which was cancelled thus it is unclear what they depend from and the metes and bounds of the claim are not defined. For the purpose of examination, claims 18-19 have been interpreted to depend from claim 17.

Claim Rejections - 35 USC § 112d
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 21-22 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 1 recites the first and second electrode are a plurality of electrodes, claim 21 recites each of the first and second electrode are a single electrode. This is not further limiting the independent claim 1 but redefining the scope of the first and second electrodes.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. Claim 22 is rejected based on its dependence from claim 21 incorporating the 112d issue of claim 21.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 8, 16, 23-24, 37-38 is/are rejected under 35 U.S.C. 102 (a)(1) and (a)(2) as being anticipated by Bolea (Stephen Bolea, EP 1487535) hereinafter Bolea.
Regarding claim 1, an interpretation of Bolea discloses a neural interface for interfacing with a target vessel ([0014]), comprising: a first end portion (Fig. 13 (duplicated below) and [0112]-[0115]; The first end portion can be interpreted as the top rib set 316 and second end portion the bottom rib set. Examiner also notes the first and second end portions can be swapped the citations still hold for the claimed elements), a second end portion (Fig. 13 and [0112]-[0115]) and a center portion positioned between the first end portion and the second end portion (Fig. 13 and [0112]-[0115]; the central portion being the two middle sets of ribs), wherein the first end portion includes at least a first electrode and the second end portion includes at least a second electrode (Fig. 13 and [0112]-[0115]), wherein the first electrode and the second electrode are arrays including a plurality of inter-electrodes ([0114] including “The multi-channel electrode 302 functions discussed with reference to Figures 8 - 11 are equally applicable to this embodiment.” thus each rib can have a plurality of electrodes on it (see figs. 8-11 and [0098]-[0105]) see also [0112]-[0113], [0115]), and wherein the first end portion, the second end portion and the center portion are each formed of a flexible material ([0115] including “polyethylene, polypropylene, PTFE, or other similar insulating and biocompatible material.” see also [0112]-[0114]; and Examiner notes that in Applicants [0031], Applicants define all of these materials as being flexible) that is configured to enable each of the first end portion, the second end portion and the center portion to self-size to a surface of the target vessel when the neural interface is released at a position along the target vessel ([0112]-[0115]; the ends are left open and made out of flexible materials thus allow for self-sizing. To the extent this element is an intended use of the device the recited structure is structurally capable of performing the intended use), and further wherein neither the first end portion, the second end portion nor the center portion form a closed circumscribed circular arc around the target vessel at any point along a length of the target vessel (Fig. 13, [0112]-[0115]; the ends are left open and made out of flexible materials thus allow for self-sizing); and a spinal portion configured to house electrical conductors for the first electrode and the second electrode (Spine 317 Fig. 13, [0112]-[0115]), the spinal portion being connected to one or more of the first end portion, the center portion and the second end portion (Spine 317 Fig. 13, [0112]-[0115]).  

    PNG
    media_image1.png
    405
    321
    media_image1.png
    Greyscale


 Regarding claim 8, An interpretation of Bolea further discloses wherein the first end portion, the second end portion and the center portion are formed from two substantially opposing at least partially circular arcs (Fig. 13, [0112]-[0115]; In view of the discussion of portions in the rejection of claim 1, the reference shows there are two ribs for each of 4 levels of 316 which each rib has a closed end on the spine 317 and an open between its symmetrical rib and the open end is opposite from the spine), wherein each at least partially circular arc includes a closed end attached to the spinal portion and an open end (Fig. 13, [0112]-[0115]), wherein an opening is formed between the open end of each at least partially circular arc substantially opposite the spinal portion (Fig. 13, [0112]-[0115]), wherein the center portion includes at least a third electrode attached to an electrical conductor housed by the spinal portion (Fig. 13, [0112]-[0115]), wherein the third electrode is positioned toward an interior surface of the center portion (Fig. 13, [0112]-[0115]; each rib can have a plurality of electrodes on it see [0114] and figs. 8-11, [0098]-[0105]).  

 Regarding claim 16, an interpretation of Bolea further discloses wherein each inter-electrode is spaced a substantially constant distance from an adjacent inter-electrode to provide a substantially uniform current density (Figs. 8-11, [0098], [0101], [0114] see also [0098]-[0100], [012]-[0105]; The figures appear to show uniform distances between the electrodes. To the extent “to provide a substantially uniform current density” is an intended use of the device the structural elements recited are fundamentally capable of performing the function).  

Regarding claim 23, an interpretation of Bolea further discloses wherein each individual electrode protrudes from the flexible material ([0025], [0088], [0114] see also [0098]-[0105]).  

Regarding claim 24, an interpretation of Bolea further discloses wherein the center portion includes a third electrode array (Fig. 13, [0112]-[0115]; the center portion is the two set of ribs between the outer two sets, furthermore each of the 4 ribs (2 sets) of the central portion have elcetrodes and are disclosed to include multichannel or pluralities of electrodes), and wherein each individual electrode protrudes from the flexible material ([0025], [0088], [0114] see also [0098]-[0105]; the reference recites coil electrodes one way if forming electrode 302 to protrude from its encapsulation and provide improved contact).  

Regarding claim 37, an interpretation of Bolea a neural interface, comprising: a first end portion and a second end portion (Fig. 13 (duplicated above) and [0112]-[0115]; The first end portion can be interpreted as the top rib set 316 and second end portion the bottom rib set. Examiner also notes the first and second end portions can be swapped the citations still hold for the claimed elements), wherein the first end portion and the second end portion are each formed of flexible ([0115] including “polyethylene, polypropylene, PTFE, or other similar insulating and biocompatible material.” see also [0112]-[0114]; and Examiner notes that in Applicants [0031], Applicants define all of these materials as being flexible), further wherein the first end portion includes at least a first electrode and the second end portion includes at least a second electrode  (Fig. 13 and [0112]-[0115]), and the first electrode and the second electrode protrude from the flexible material ([0025], [0088], [0114] see also [0098]-[0105]; the reference recites coil electrodes one way if forming electrode 302 to protrude from its encapsulation and provide improved contact); and a spinal portion configured to house electrical conductors for the first electrode and the second electrode (Spine 317 Fig. 13, [0112]-[0115]), the spinal portion being connected to one or more of the first end portion and the second end portion (Spine 317 Fig. 13, [0112]-[0115]).  

 Regarding claim 38, an interpretation of Bolea further disclosing a center portion positioned between the first end portion and the second end portion (Fig. 13 and [0112]-[0115]; the central portion being the two middle sets ribs), wherein the center portion is formed of a flexible material that is configured to enable the center portion to self-size to a surface of a target vessel when the neural interface is released at a position along the target vessel ([0115] including “polyethylene, polypropylene, PTFE, or other similar insulating and biocompatible material.” see also [0112]-[0114]; Examiner notes that in Applicants [0031], Applicants define all of these materials as being flexible. To the extent “released from . . . “ is an intended use of the device the recited structural elements are functionally capable of performing the function), and further wherein neither the first end portion, the second end portion nor the center portion form a closed circumscribed circular arc around the target vessel at any point along a length of the target vessel (Fig. 13, [0112]-[0115]; the ends are left open and made out of flexible materials thus allow for self-sizing).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 17 is/are rejected under 35 U.S.C. 102 (a)(1) and (a)(2) as being anticipated by Bullara (Leo Bullara, US 4920979) hereinafter Bull or, in the alternative, under 35 U.S.C. 103 as obvious over Bull in view of Bolea.
 Regarding claim 1, an interpretation of Bull discloses a neural interface for interfacing with a target vessel (abstract), comprising: a first end portion (see annotated Fig. 2 below, Col 3:18-36; Examiner notes that the first and second end portions can be swapped the citations still hold for the claimed elements), a second end portion (see annotated Fig. 2, Col 3:18-36) and a center portion positioned between the first end portion and the second end portion (see annotated Fig. 2, generally 12/12A Figs. 1 and 2, Col 3:18-36), wherein the first end portion includes at least a first electrode and the second end portion includes at least a second electrode (Col 3:18-36), wherein the first electrode and the second electrode are arrays including a plurality of inter-electrodes (Col 3:18-36; each of the first and second end portions in annotated Fig. 2 have a pair of electrodes and thus an array of electrodes), and wherein the first end portion, the second end portion and the center portion are each formed of a flexible material (Col 1:60-67, Col 3:18-36, Col 3:50-63 including “medical-grade silicone elastomer”) that is configured to enable each of the first end portion, the second end portion and the center portion to self-size to a surface of the target vessel when the neural interface is released at a position along the target vessel (Col 5:12-18 see also Col 4:56-Col 5:11), and further wherein neither the first end portion, the second end portion nor the center portion form a closed circumscribed circular arc around the target vessel at any point along a length of the target vessel (See figs. 1-2, Col 3:18-36 see also Col 2:48-Col 3:2; as shown known of the first, second or central portions “form a closed circumscribed circular arc around the target vessel”); and a spinal portion configured to house electrical conductors for the first electrode and the second electrode (22, 20A and/or 20B Fig. 2, Col 3:18-36), the spinal portion being connected to one or more of the first end portion, the center portion and the second end portion (22, 20A and/or 20B Fig. 2, Col 3:18-36; the cited “spinal portions” are connected to one or more of the first, second or central portions).  

    PNG
    media_image2.png
    388
    623
    media_image2.png
    Greyscale


While Examiner believes the above discloses the elements of claim 1, in an alternative interpretation of Bull, Bull may not explicitly disclose the first and second end portions having an array of electrodes. If the first portion is interpreted as 19 in the first portion to the open end of the first portion and if the second portion is interpreted as 19 in the second portion to the open end of the second portion.
However, in the same field of endeavor (medical devices), Bolea teaches two end portions each with a plurality of electrodes on an arm/ribs ([0114] including “The multi-channel electrode 302 functions discussed with reference to Figures 8-11 are equally applicable to this embodiment.” thus each rib can have a plurality of electrodes on it (see figs. 8-11 and [0098]-[0105]) see also [0112]-[0113], [0115]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified electrical stimulator with a first, second and central portions with electrodes on the first and second portion from Bull to further include a plurality of electrodes for the first and second end portions as recited by Bolea in order to target stimulation to a desired location in order to maximize effectiveness ([0101]).

 Regarding claim 2, an interpretation of Bull wherein the first electrode is positioned toward a surface of the first end portion, such that in use the first electrode is positioned adjacent to an exterior surface of the target vessel (Fig. 2, Col 3:18-36; Examiner notes to the extent “such that in use the first electrode is positioned adjacent to an exterior surface of the target vessel” is an intended use of the device the recited structural elements are capable of performing the function), wherein the second electrode is positioned toward a surface of the second end portion such that in use the second electrode is positioned adjacent to the exterior surface of the target vessel (Fig. 2, Col 3:18-36; Examiner notes to the extent “such that in use the first electrode is positioned adjacent to an exterior surface of the target vessel” is an intended use of the device the recited structural elements are capable of performing the function).  

Regarding claim 17, an interpretation of Bull further discloses wherein the material is a silicon-based material (Col 3:50-63 including “The supportive matrix of the assembly is preferably formed by a ribbon of medical-grade silicone elastomer”).  

Claim Rejections - 35 USC § 103
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bull in view of Bolea. 
Regarding claim 4, an interpretation of Bull recites the above in claim 1 using the alternative interpretation as discussed above in the rejection of claim 1. An interpretation of Bull further discloses wherein the first end portion and the second end portion each form an at least partially circular arc around the target vessel with one open end (Fig. 2, Col 3:18-36), wherein the center portion forms an at least partially circular arc around the target vessel with one open end, a first closed end and a second closed end (Fig. 2, Col 3:18-36), wherein the first closed end is attached to the first end portion at a first point and the second closed end is attached to the second end portion at a second point (Fig. 2, Col 3:18-36), wherein a first section of the center portion between the first point and the open end forms a substantially full turn of a first helix (Fig. 2, Col 2:47-60 see also Fig. 1 and Col 3:18-36), and wherein a second section of the center portion between the second point and the open end forms a substantially full turn of a second helix (Fig. 2, Col 2:47-60 see also Fig. 1 and Col 3:18-36).  
An interpretation of Bull may not explicitly disclose the first and second end portions having at least partially circular arc around the target vessel with two open ends.
However, in the same field of endeavor (medical devices), Bolea teaches the first and second end portions having at least partially circular arc around the target vessel with two open ends (Fig. 13, [0112]-[0115]; the top and bottom ribs are respectively the first and second end portions both of which are recited as being left open).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the first and second end portions with their single open end to have a set of arms with an open end between the respective ribs and recited in Bolea as it is merely  the simple substitution of one known element for another to obtain predictable results; one known approach having an arm that wraps around the target with a opening at the end for two arms that wrap around with a opening (1 opening but two “open ends” cause there are two arms) obtaining a predictable result of flexible arms with an opening for the expansion or contraction of the target. 

Claim Rejections - 35 USC § 103
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bull in view of Lee (Fred Lee et al., US 20120053577) hereinafter Lee or, in the alternative, under 35 U.S.C. 103 as obvious over Bull in view of Bolea as applied to claim 17 above, and further in view of Lee. 
 Regarding claim 19, an interpretation of Bull/Bull in view of Bolea recites the above in claim 17. An interpretation of Bull/Bull in view of Bolea may not wherein the silicon-based material is coated with a hydrophilic polymer.
However, in the same field of endeavor (medical devices), Lee teaches wherein the silicon-based material is coated with a hydrophilic polymer ([0188]; the cite portion recites that devices are known to be made of silicone and hydrophilic material are known to be used as coatings for implantable devices).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the implantable device using silicone as recited in Bull/Bull in view of Bolea to include a hyrdophillic coating as recited in Lee as it combining prior art elements according to known methods to yield predictable results. The bull reference recites a silicone based materially for the implantable device, and Lee recites “Generally, hydrophilic polymers are polymers chosen for coating a medical device to form a coated surface.” ([0188]), which is a known coating and would yield a predictable result of having a hydrophilic coating on the device. 

Claim Rejections - 35 USC § 103
Claim(s) 1, 6, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bolea (Stephen Bolea, US 20140228905) hereinafter Bol in view of Bolea.
Regarding claim 1, an interpretation of Bol discloses a neural interface for interfacing with a target vessel ([0014]), comprising: a first end portion (Fig. 16E and [0180]-[0184]; The closest or furthest end portion/arm portion opposite that of the Second end portion), a second end portion (Fig. 16E and [0180]-[0184]; The closest or furthest end portion/arm portion opposite that of the first end portion) and a center portion positioned between the first end portion and the second end portion (Fig. 16E and [0180]-[0184]; The center portion/arm portion between the first and second end portions), wherein the first end portion includes at least a first electrode and the second end portion includes at least a second electrode (Fig. 16E and [0180]-[0184]; the reference recites both the first and second end portions have an electrode), and wherein the first end portion, the second end portion and the center portion are each formed of a flexible material ([0183]-[0184] see also [0180]-[0182], Fig. 16E) that is configured to enable each of the first end portion, the second end portion and the center portion to self-size to a surface of the target vessel when the neural interface is released at a position along the target vessel ([0184] including “With reference to FIG. 16E, there is depicted another design of a self-sizing and expandable nerve cuff electrode 1610.” see also [0180]-[0183], Fig. 16E), and further wherein neither the first end portion, the second end portion nor the center portion form a closed circumscribed circular arc around the target vessel at any point along a length of the target vessel ([0184], Fig. 16E see also [0180]-[0183]); and a spinal portion configured to house electrical conductors for the first electrode and the second electrode ([0141] including “The lead body 62 may comprise a tubular jacket with electrical conductors 68 extending therein.”, [0180], [0184], Figs. 16C-16E see also [0181]-[0183]), the spinal portion being connected to one or more of the first end portion, the center portion and the second end portion ([0180], [0184], Figs. 16C-16E see also [0181]-[0183]).  
While Bol discloses the first and second end portions to have [0184] “any suitable arrangement of arms 1614-1616 and/or electrode contacts 1613 may be utilized within the principles of this disclosure.” And within the principles of disclosure an arm can have multiple electrodes or an array of electrodes ([0208], 27A). An interpretation of Bol may not explicitly disclose wherein the first electrode and the second electrode are arrays including a plurality of inter-electrodes. 
However, in the same field of endeavor (medical devices), Bolea teaches wherein the first electrode and the second electrode are arrays including a plurality of inter-electrodes ([0114] including “The multi-channel electrode 302 functions discussed with reference to Figures 8 - 11 are equally applicable to this embodiment.” thus each rib can have a plurality of electrodes on it (see figs. 8-11 and [0098]-[0105]) see also [0112]-[0113], [0115]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified electrical stimulator with a first, second and central portions with electrodes on the first and second portion from Bol to further include a plurality of electrodes for the first and second end portions as recited by Bolea in order to target stimulation to a desired location in order to maximize effectiveness ([0101]).

 Regarding claim 6, an interpretation of Bol further discloses wherein the first end portion, the second end portion and the center portion each form an at least partially circular arc around the target vessel with one open end and one closed end ([0184], Fig. 16E see also [0180]-[0183]), wherein each of the one closed end is attached to the spinal portion ([0184], Fig. 16E see also [0180]-[0183]), wherein the center portion includes at least a third electrode attached to an electrical conductor housed by the spinal portion ([0184], Fig. 16E see also [0180]-[0183]), and wherein the third electrode is positioned toward an interior surface of the center portion ([0184], Fig. 16E see also [0180]-[0183]).  

Regarding claim 20, an interpretation of Bol further discloses wherein the first end portion, the second end portion and the center portion are each separated sufficiently to allow radial expansion and contraction of the target vessel ([0182]-[0184], Fig. 16E see also [0180]-[0181]) without compressing nerves  in the target vessel or reducing blood flow or fluid exchange with tissue of the target vessel ([0182]-[0184], Fig. 16E see also [0180]-[0181]; to the extent “without compressing nerves  in the target vessel or reducing blood flow or fluid exchange with tissue of the target vessel” is an intended use of teh device the structural elements recited are functionally capable of performing the function).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 5143067 see Fig. 3A; US 20140188202 see Fig. 7-11.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R MOSS whose telephone number is (571)272-3506. The examiner can normally be reached Monday - Friday (9:30 am - 5:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M./Examiner, Art Unit 3792       

/UNSU JUNG/Supervisory Patent Examiner, Art Unit 3792